DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 10 April 2020. The references have been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 9 and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beckner et al. (Beckner, US Pat. 5,220,332).
	Referring to Claim 1, Beckner teaches for each nominal frequency in a plurality of nominal frequencies (Col. 8 ln 43-49), performing a measurement procedure resulting in a two-way phase measurement between the initiator node and the responder node, the measurement procedure comprising: the initiator node transmitting an initiator carrier signal, the frequency of the initiator carrier signal being derived from an initiator node clock reference (Col. 8 ln 43-49); the responder node performing a phase measurement of the initiator carrier signal relative to a responder node clock reference (Col. 8 ln 63-67); the responder node transmitting a responder carrier signal, the frequency of the initiator carrier signal derived from the responder clock reference (Col. 9 ln 10-16); and the initiator node performing a phase measurement of the responder carrier signal relative to the initiator node clock reference (Col. 9 ln 10-16), the method further comprising: calculating a distance between the initiator node and the responder node using as input: the two-way phase measurements for the plurality of nominal frequencies (Col. 4 ln 13-21 and Col. 6 ln 35-42); and a clock reference offset correction of the initiator node and of the responder node (Col. 6 ln 35-42 and ln 51-59).
	Referring to Claims 2 and 16, Beckner teaches wherein the clock reference offset correction is based on a relative clock reference offset difference between a relative clock reference offset of the initiator node clock reference and a relative clock offset of the responder node clock reference (Col. 6 ln 35-42 and ln 51-59).
	Referring to Claim 5, Beckner teaches one of the initiator node or the responder node performing a carrier frequency offset measurement on a carrier signal transmitted by the other of the initiator node and the responder node; and deriving the relative clock reference offset difference from the carrier frequency offset (Col. 6 ln 35-42 and ln 51-59).
	Referring to Claim 6, Beckner teaches one of the initiator node or the responder node performing a time offset difference measurement on a message transmitted by the other of the initiator node and the responder node; and deriving the clock reference offset difference from the time offset difference; Col. 4 ln 56-Col. 5 ln 2 and Col. 5 ln 34-42.
	Referring to Claims 9 and 17, Beckner teaches wherein the initiator node clock reference and the responder node clock reference each is controlled by a crystal; Col. 7 ln 3-16.
	Referring to Claim 13, Beckner teaches gathering results from two-way phase measurements between an initiator node and a responder node for each nominal frequency in a plurality of nominal frequencies; and calculating a distance between the initiator node and the responder node using as input: the results from the two-way phase measurements; and a clock reference offset correction of the initiator node and of the responder node; See citations of Claim 1 above.
	Referring to Claim 14, Beckner teaches gather results from two-way phase measurements between an initiator node and a 28responder node for each nominal frequency in a plurality of nominal frequencies, calculate a distance between the initiator node and the responder node using as input: the results from the two-way phase measurements; and a clock reference offset correction of the initiator node and of the responder node; See citations of Claim 1 above.
	Referring to Claim 15, Beckner teaches wherein the wireless ranging device is the initiator node; Col. 4 ln 17-21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckner.
	Referring to Claims 3 and 4, the claims in their entirety have not been reproduced due to formatting issues with attempting to copy and paste the formulas. Beckner teaches the clock reference offset and the correction of distance, but does not explicitly disclose nor limit the formulas being written as claimed. 
	However, based on the specification of Beckner, it is apparent that the claimed equations could easily be derived from the equations of Beckner for determining the clock reference offset and the correction distance. See for example Col. 6 as well as the last paragraph of Col. 10.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Beckner with the desired formulas as modifications to known/existing formulas are well known in the art and would required little to no routine experimentation as a manner of optimizing the measurements.
	Referring to Claim 7, Beckner teaches wherein calculating the distance between the initiator node and the responder node comprises: calculating a preliminary distance between the initiator node and the responder node based on the plurality of nominal frequencies; and calculating a corrected distance between the initiator node and the responder node based on the nominal distance and the clock reference offset correction; See rationale of Claim 3 and 4 above for optimizing the measurements.
	Referring to Claim 8, Beckner teaches wherein calculating the distance between the initiator node and the responder node comprises: calculating a pre-distortion for the two-way phase measurements based on the clock reference offset correction; forming a pre-distorted set of two-way phase measurements by applying the pre-distortion to the two-way phase measurements; and calculating the distance between the initiator node and the responder node based on the pre-distorted set of two-way phase measurements; See rationale of Claim 3 and 4 above for optimizing the measurements.

Claim(s) 10, 12, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckner in view of Kluge et al. (Kluge, US PGPub 2010/0167662).
	Referring to Claims 10 and 18, Beckner teaches the initiator node and the responder node, but does not explicitly disclose nor limit wherein, in the initiator node and in the responder node, a respective same clock reference controls both a clock timing the phase measurements and a local oscillator generating the carrier signal.
	However, Kluge teaches wherein, in the initiator node and in the responder node, a respective same clock reference controls both a clock timing the phase measurements and a local oscillator generating the carrier signal; See Claim 9.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Beckner with the same associated reference clock as taught by Kluge so as to avoid frequency differences in the nodes and improve distance measurements.
	Referring to Claims 12 and 20, Beckner as modified by Kluge teaches wherein the initiator node and the responder node comprise IEEE 802.15.4 devices; [0015].



Claim(s) 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckner in view of Leconte (US PGPub 2019/0005753).
	Referring to Claims 11 and 19, Beckner teaches the initiator node and the responder node, but does not explicitly disclose nor limit they are Bluetooth Low Energy devices.	
	However, Leconte teaches wherein the initiator node and the responder node are Bluetooth Low Energy devices; [0046] and [0052].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Beckner with the desired device standards as taught by Leconte as the use of well known communication devices and standards are well known in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646